                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                    December 19, 2019      DOC #:
                                                                           DATE FILED: Dec 20, 2019
VIA ECF/CM
                                             New York, New York
Hon. Lorna G. Schofield
United States District Judge                 December 20, 2019
U.S. District Court Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1106
New York, NY 10007

       Re:     United States v. Michael Hollingsworth
               19 Cr. 333 (S.D.N.Y.) (LGS)

Dear Judge Schofield:

       I represent Michael Hollingsworth, who is scheduled to be sentenced by this
Court on March 24, 2020 in connection with his November 25, 2019 plea of guilty to one
count of accepting a gratuity in violation of 18 U.S.C. § 666. Mr. Hollingsworth is out of
custody and we appeared for his presentence investigation report (PSR) interview at the
Probation Department today.

        In connection with the PSR, we are preparing the financial questionnaire and
compiling the materials requested by the Probation Department. Because some of that
information and those materials are either with other individuals (such as Mr.
Hollingsworth’s mother or his accountant), we need to coordinate with others to get them
to the Probation Department. I intend to review the materials and financial questionnaire
with my client before submitting them to the Probation Department, to make sure no
information or documents have been overlooked and to verify the answers to the
questions in the questionnaire. However, I will be leaving town as of December 20, 2019
and not returning until January 5, 2020, with limited computer access. Under S.D.N.Y.
Standing Order 14-mc-141, within 55-days of the plea, the Probation Department is to
complete and disclose its draft PSR.

        In this case, the draft PSR would need to be disclosed on or before January 20,
2020. According to the probation officer preparing Mr. Hollingsworth’s PSR, in order to
complete her draft PSR by that date, she would need the financial questionnaire and all
materials before the end of December. In light of my previously scheduled travel and
limited access between December 20, 2019 and January 5, 2020, and the efforts that must
be made to get the information and materials that will inform the answers to the financial
questionnaire and to obtain the materials the Probation Department requests, I will not be
able to get the probation officer the information and items she needs before the end of
this month.
December 19, 2019
Page 2


        I therefore respectfully request that this Court grant my motion to adjust the dates
within the S.D.N.Y. Standing Order to allow the Probation Department to complete and
disclose its draft PSR two weeks later, on or before February 3, 2020. The probation
officer preparing Mr. Hollingsworth report told me today that she would not object to
such a request and the assistant United States Attorney assigned to this case also has no
objection.

                                                      Respectfully submitted,


                                                      /s/ Megan W. Benett

MWB:lr
cc:  All counsel of record via ECF/CM
